Exhibit 10.46

CORPORATE GUARANTEE

CORPORATE GUARANTEE (this "Guarantee"), dated as of April 21, 2015, is made by
S&W SEED COMPANY, a Nevada corporation ("S&W Seed" or the "Guarantor") in favor
of NATIONAL AUSTRALIA BANK LIMITED (the "Lender").

RECITALS

A. Lender and Seed Genetics International Pty Ltd ("SGI" or the "Borrower") have
entered into an ongoing credit agreements dated February 27, 2013 and 13 April
2015 (as renewed, amended, supplemented or otherwise modified from time to time,
the "Credit Agreement," and together with several facility lines that comprise
this agreement and such other documents and instruments executed and delivered
in connection with the credit agreement, collectively, the "Credit Facility")
under the terms of which SGI may borrow up to AUD $15.0 million from the Lender
from time to time throughout the term of the Credit Facility;

Borrower's repayment and other obligations under the Credit Facility, including
all fees, interest, costs and expenses, are secured by S&W Seed's corporate
guarantee dated April 21, 2014, which guarantees Borrower's obligations under
the Credit Facility up to AUD $10.0 million.

In connection with Lender's agreement with Borrower to increase the credit
amount available to Borrower under the Credit Facility up to AUD $15.0 million,
the Guarantor has agreed to increase the maximum amount of its guarantee.

The Guarantor will derive substantial direct and indirect benefit from the
making of the loans by the Lender to the Borrower for the duration of the term
of the Credit Facility. The Guarantor acknowledges that the Lender is acting in
reliance on the Guarantor, including obligations and giving rights under this
Guarantee, as an inducement for Lender continuing to make loans to Borrower.

NOW, THEREFORE, in consideration of the premises and to induce the Lender to
increase the available Credit Facility with Borrower up to a maximum of AUD
$15.0 million, to make further advances under the Credit Facility as so
increased and to induce the Lender to make loans to, and otherwise extend credit
for the account of the Borrower, the Guarantor hereby agrees with the Lender as
follows:

1.    Defined Terms.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

The words "hereof," "herein" and "hereunder" and words of similar import, when
used in this Guarantee, shall refer to this Guarantee as a whole and not to any
particular provision of this Guarantee, and section and paragraph references are
to this Guarantee unless otherwise specified.

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

"Obligations" means all money which the Borrower is or at any time may become
actually or contingently liable to pay or deliver to or for the account of the
Lender under the Credit Agreement, whether or not currently contemplated. It
includes money by way of principal, interest, fees, costs, indemnity, charges,
duties or expenses or payment of liquidated or unliquidated damages under the
Credit Agreement, or as a result of a breach of or default under the Credit
Agreement.

--------------------------------------------------------------------------------



2.    Guarantee.

The Guarantor hereby, unconditionally and irrevocably, guarantees to the Lender
and its successors, endorsees, transferees and assigns, the prompt and complete
payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations; provided, however,
that the maximum amount of liability to be guaranteed by Guarantor hereunder
shall not, at any time, exceed Fifteen Million Australian Dollars (AUD
$15,000,000). Following Borrower's default for failure to pay the Obligations
due and owing under the Credit Agreement and Lender's exhaustion of all
available remedies under the Credit Agreement, Guarantor shall pay an amount
equal to the Obligations then due and payable in the same manner and currency
that the Borrower is required to pay the Obligations under the Cred it Agreement
(or would have been but for its default).

The Guarantor's obligations under this Guarantee are principal obligations and
are not ancillary or collateral to any other right of obligation.

Anything herein or in any other document or instrument comprising the Credit
Facility to the contrary notwithstanding, the maximum liability of the Guarantor
hereunder shall in no event exceed the amount that can be guaranteed by such
Guarantor under applicable federal and state laws relating to the insolvency of
debtors.

No payment or payments made by the Borrower, the Guarantor, other guarantor, if
any, or any other Person or received or collected by the Lender from the
Borrower, the Guarantor, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment or payments
other than payments made by the Guarantor in respect of the Obligations or
payments received or collected from the Guarantor in respect of the Obligations
, remain liable for the Obligations up to the maximum liability of the Guarantor
hereunder until the Obligations are paid in full and the commitments are
terminated.

If any Obligations (including moneys that would have been Obligations if they
were recoverable) are not recoverable from the Borrower for any reason the
Guarantor shall indemnify the Lender and shall pay that money to the Lender up
to the maximum liability of the Guarantor hereunder. The reason may include any
legal limitation, disability, incapacity or thing affecting the Borrower or any
failure to execute properly an agreement or document. This applies whether or
not:

any transaction relating to the Obligations was void or illegal or has been
subsequently avoided; or

any matter or fact relating to that transaction was or ought to have been within
the knowledge of the Lender.

3.    Right of Set-off. Upon the occurrence and during the continuance of any
Event of Default, the Guarantor hereby irrevocably authorizes the Lender at any
tin1e and from time to time without notice to the Guarantor, any such notice
being expressly waived by the Guarantor, to set-off and appropriate and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Lender to or for the credit or the
account of the Guarantor, or any part thereof in such amounts as

2

--------------------------------------------------------------------------------



the Lender may elect, against and on account of the obligations and liabilities
of the Guarantor to the Lender hereunder and claims of every nature and
description of the Lender against the Guarantor, in any currency, whether
arising hereunder, under the Credit Agreement or other document or instrument
constituting the Credit Facility, as the Lender may elect, whether or not the
Lender has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The Lender shall notify
the Guarantor promptly of any such set-off and the application made by the
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Lender under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Lender may have.

4.    No Subrogation. Notwithstanding any payment or payments made by the
Guarantor hereunder or any set-off or application of funds of the Guarantor by
the Lender, the Guarantor shall not be entitled to be subrogated to any of the
rights of the Lender against the Borrower or any collateral security or
guarantee or right of offset held by the Lender for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower in respect of payments made by
the Guarantor hereunder, nor claim an amount under any law relating to
bankruptcy, winding up or the protection of creditors in relation to the
Borrower until all amounts owing to the Lender by the Borrower on account of the
Obligations are paid in full and the Commitments are terminated. If any amount
shall be paid to the Guarantor on account of such subrogation rights at any time
when all of the Obligations shall not have been paid in full, such amount shall
be held by such Guarantor in trust for the Lender, segregated from other funds
of the Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Lender in the exact form received by such Guarantor (duly endorsed
by such Guarantor to the Lender, if required), to be applied against the
Obligations.

5.    Amendment s, etc. with respect to the Obligations; Waiver of Rights. The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against such Guarantor and without notice to or further
assent by such Guarantor, any demand for payment of any of the Obligations made
by the Lender may be rescinded by such party and any of the Obligations
continued, and the Obligations, or the liability of any other patty upon or for
any part thereof, or any collateral security or guarai1tee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, increased, extended, amended, modified, accelerated , com promised,
waived, surrendered or released by the Lender and the Credit Facility may be
amended, modified, supplemented or terminated, in whole or in part, as the
Lender may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Lender for the payment of
the Obligations may be sold, exchanged, waived, surrendered or released. When
making any demand hereunder against the Guarantor, the Lender may, but shall be
under no obligation to, make a similar demand on the Borrower or other
guarantors, if any, and any failure by the Lender to make any such demand or to
collect any payments from the Borrower or any such other guarantor or any
release of the Borrower or such other guarantor shall not relieve the Guarantor
of its obligations or liabilities hereunder, and shall not impair or affect the
rights ai1d remedies, express or implied, or as a matter of law, of the Lender
against such Guarantor.

6.    Guarantee Absolute and Unconditional. This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantor and the successors and assigns thereof, and shall inure
to be benefit of the Lender and its successors, endorsees, transferees and
assigns, until all the Obligations and the obligations of the Guarantor under
this Guarantee shall have been satisfied by payment in full and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Facility the Borrower may be free from any Obligations.

7.    Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or the Guarantor, or upon or as a result of the

3

--------------------------------------------------------------------------------



appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or the Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

8.    Payments. The Guarantor hereby guarantees that payments hereunder will be
paid to the Lender without set-off, deduction or counterclaim in Australian
Dollars (AUD) at the office of the Lender specified in the Credit Facility.

9.    Authority of Lender. The Guarantor acknowledges that the rights and
responsibilities of the Lender under this Guarantee with respect to any action
taken by the Lender or the exercise or non-exercise by the Lender of any option,
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this guarai1tee shall be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them.

10.    Information Relating to Borrower. The Guarantor acknowledges and agrees
that it has made such independent examination, review and investigation of the
Credit Facility documents and instruments as Guarantor deems necessary and
appropriate and shall have sole responsibility to obtain from the Borrower any
information required by the Guarantor about any modifications thereto. The
Guarantor further acknowledges and agrees that it shall have the sole
responsibility for, and has adequate means of, obtaining from the Borrower such
information concerning the Borrower's financial condition or business operations
as Guarantor may require, and that the Lender has not duty, and the Guarantor is
not relying on the Lender at any time to disclose to the Guarantor any
information relating to the business operations or financial condition of the
Lender.

11.    Representations. The Guarantor makes the following representations and
warranties:

It has the power to enter into and perform its obligations under this Guarantee.
It has taken all necessary corporate action to authorize the entry into and
performance of this Guarantee and to carry out the transactions contemplated by
this Guarantee.

This Guarantee is its valid and binding obligation enforceable in accordance
with its terms.

12.    Further Assurances. The Guarantor will perform all acts and execute all
agreements, assurances and other documents and instruments as the Lender, acting
reasonably, requires to perfect or improve the powers afforded or created, or
intended to be afforded or created, by this Deed.

13.    Notices. All notices, requests and demands to or upon the Lender or the
Guarantor to be effective shall be in writing (or by electronic mail, fax or
similar electronic transfer confirmed in writing) and shall be deemed to have
been duly given or made (i) when delivered by hand or overnight mail or (ii) if
given by mail, when deposited in the mails by certified mail, return receipt
requested, or (iii) if by electronic mail, fax or similar electronic transfer,
when sent and receipt has been confirmed, addressed as follows:

if to the Lender, at its address or transmission number for notices provided in
the Credit Facility; and

if to the Guarantor, at its address or transmission number for notices set forth
under its signature below.

The Lender and the Guarantor may change its address and transmission numbers for
notices by notice in the manner provided in this Section.

4

--------------------------------------------------------------------------------



14.    Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or lll1enforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

15.    Integration. This Guarantee represents the agreement of the Guarantor
with respect to the subject matter hereof and there are no promises or
representations by the Lender relative to the subject matter hereof not
reflected herein.

16.    Amendments in Writing; No Waiver; Cumulative Remedies.

None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Guarantor and the Lender, provided that any provision of this Guarantee may
be waived by the Lender in a letter or agreement executed by the Lender or by
facsimile transmission from the Lender.

The Lender shall not by any act (except by a written instrument pursuant to
Section 14(a) hereof), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Lender would otherwise have on any future occasion.

The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

17.    Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

18.    Successors and Assigns. This Guarantee shall be bind ing upon the
successors and assigns of the Guarantor and shall inure to the benefit of Lender
and their respective successors and assigns.

19.    Costs and Expenses. The Guarantor agrees to pay all costs, expenses and
liabilities incurred by the Lender in connection with taking any action with
respect to this Guarantee including on a full indemnity basis up to the maximum
liability of the Guarantor hereunder, all administration costs, including
enforcement charges, any advisors or agents costs and all reasonable attorneys'
fees and all other costs and expenses that may be incurred by the Lender (i) in
the enforcement of this Guarantee; or (ii) in the preservation, protection or
enforcement of any rights of the Lender in any case commenced by or against the
Guarantor under the Bankruptcy Code (Title 11, United States Code) or any
similar or successor statute.

20.    GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.

5

--------------------------------------------------------------------------------



21.    Submission To Jurisdiction; Waivers. The Guarantor hereby irrevocably and
unconditionally:

submits for itself and its prope1ty in any legal action or proceed i ng relating
to this Guarantee and the other documents constituting the Credit Facility to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of California, the cou1ts of the United States of America for the Eastern
District of California, and appellate courts from any thereof; consents that any
such action or proceeding may be brought in such courts and waives any objection
that it may now or hereafter have to the venue of any such action or proceed ing
in any such court or that such action or proceeding was brought i n an
inconvenient court and agrees not to plead or claim the same;

agrees that service of process i n any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the Guarantor at its address set
f01th under its signature below or at such other address of which the Lender
shall have been notified pursuant hereto;

agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction; and

waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

22.    Acknowledgments. The Guarantor hereby acknowledges that:

it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other documents constituting the Credit Facility to which
it is a patty;

the Lender has no fiduciary relationship with or duty to the Guarantor arising
out of or in connection with this Guarantee or any of the other documents
constituting the Credit Facility to which it is a party, and the relationship
between the Guarantor and the Borrower, on one hand, and Lender, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

no joint venture is created hereby or by the other documents constituting the
Credit Facility or otherwise exists by virtue of the transactions contemplated
hereby among the Lender or among the Guarantor, the Borrower and the Lender.

23.    Counterparts. This Guarantee may be executed by one or more of the
parties to this Guarantee on any number of separate counterparts (signature
pages exchanged by facsimile or e-mail (.pdf) shall be fully binding), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.

 

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned parties has caused this Guarantee to
be duly executed and delivered by its duly authorized officer as of the day and
year first above written.

S&W SEED COMPANY

By: /s/ Matthew K. Szot
   Matthew K. Szot
   Executive Vice President of Finance
   and Administration and Chief
   Financial Officer

ACKNOWLEDGED AND AGREED TO BY:

NATIONAL AUSTRALIA BANK LIMITED

By: ____________________________________

Name: __________________________________

Title: _________________________________

 

 

 

[SIGNATURE PAGE OF CORPORATE GUARANTEE]

 

7

--------------------------------------------------------------------------------